     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 1 of 8 Page ID #:519



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     GABE PODESTA (Cal. Bar. No. 324011)
 4   Assistant United States Attorneys
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2429
 7        Facsimile: (213) 894-0141
          E-mail:    gabriel.podesta@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 19-00145-JAK-2

13             Plaintiff,                     GOVERNMENT’S SENTENCING POSITION
                                              FOR DEFENDANT QUANG CAO
14                   v.
                                              Hearing Date: November 7, 2019
15   QUANG CAO,                               Hearing Time: 10:00 a.m.
                                              Location:     Courtroom of the
16             Defendant.                                   Hon. John A.
                                                            Kronstadt
17

18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Gabe Podesta, hereby
23   files its Sentencing Position for Defendant QUANG CAO.
24   //
25   //
26   //
27   //
28
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 2 of 8 Page ID #:520



 1        This position is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, the Presentence

 3   Investigation Report, and such further evidence and argument as the

 4   Court may permit.

 5   Dated: October 24, 2019              Respectfully submitted,

 6                                        NICOLA T. HANNA
                                          United States Attorney
 7
                                          BRANDON D. FOX
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10                                            /s/
                                          GABE PODESTA
11                                        Assistant United States Attorneys

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 3 of 8 Page ID #:521



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant QUANG CAO (“defendant”) knowingly used fraudulent

 4   passports to impersonate foreign nationals in a concerted effort to

 5   secure their entry into the United States.         He stands convicted of

 6   one count of use of a false passport, in violation of 18 U.S.C.

 7   § 1543.

 8         The United States Probation and Pretrial Services Office

 9   (“USPO”) has filed its Presentence Investigation Report (“PSR”),

10   determining a total offense level of eight and placing defendant in

11   Criminal History Category I.       The government agrees with the PSR’s

12   offense level and criminal history calculations.          With respect to

13   imprisonment, the United States Sentencing Guidelines (“U.S.S.G.”)

14   provide an advisory range of a zero to six month term.            The USPO’s

15   recommended sentence consists of two years of probation, which

16   includes a condition that defendant perform 150 hours of community

17   service, and the $100 special assessment.

18         Based on the record as a whole and the factors set forth in

19   18 U.S.C. § 3553(a), the government respectfully recommends that the

20   Court not impose a term of imprisonment and instead sentence

21   defendant to three years’ probation, with the terms and conditions

22   recommended by the USPO, which includes 150 hours of community

23   service, and a mandatory special assessment of $100.

24   II.   STATEMENT OF FACTS
25         A.   Defendant’s Offense Conduct
26         In October 2015, defendant joined a network of English speakers

27   paid to impersonate foreign nationals who sought to enter the United

28   States on student visas.      (PSR, Dkt. No. 149, ¶ 23; see also Plea
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 4 of 8 Page ID #:522



 1   Agreement, Dkt. No. 126, ¶ 9.)       The foreign nationals paid brokers

 2   who in turn arranged for English speakers like defendant to

 3   impersonate the foreign nationals in taking the Test of English as a

 4   Foreign Language (“TOEFL”) exam.       (PSR ¶¶ 21-22; Plea Agreement,

 5   ¶ 9.)       Defendant himself impersonated a foreign national at least

 6   four times and profited $400 each time.         (PSR ¶¶ 23-28, 26; Plea

 7   Agreement ¶ 9.)

 8           Because of defendant’s conduct, foreign nationals were admitted

 9   to colleges or universities in the United States.          (Plea

10   Agreement ¶ 9.)      Because of defendant’s conduct, foreign nationals

11   fraudulently entered and remained in the United States on

12   fraudulently obtained student visas.        (Id.)

13           B.     The PSR, Guidelines Calculation, and Recommendation
14           The USPO determined that defendant’s base offense level is eight

15   under U.S.S.G. § 2L2.2(a).      (PSR ¶ 37.)     Because defendant used a

16   fraudulent foreign passport, a two-level increase applies under

17   U.S.S.G. § 2L2.2(b)(3)(B).      (Id. ¶ 38.)     The parties also agreed to

18   this U.S.S.G. calculation in the Plea Agreement.          (Plea

19   Agreement ¶ 11.)      The government and the USPO recommend a two-level

20   reduction for defendant’s acceptance of responsibility under U.S.S.G.

21   § 3E1.1(a), which makes the total offense level eight.            (PSR ¶¶ 47-

22   50.)

23           The USPO further calculated that defendant has zero criminal

24   history points,1 which places him in Criminal History Category I.

25   (Id. ¶ 50.)      Based on a total offense level of eight and Criminal

26

27
             1
            The PSR indicates that prior to his arrest on this instant
28   indictment, defendant had no prior law enforcement contacts.
     (Id. ¶¶ 47-50.)
                                        2
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 5 of 8 Page ID #:523



 1   History Category I, the USPO calculated defendant’s advisory

 2   Guidelines range of imprisonment as zero to six months.           (Id. ¶ 85.)

 3   The advisory guidelines term of probation is one to five years as the

 4   total offense level is six or greater, under U.S.S.G. § 5B1.2(a)(1).

 5   (Id. ¶ 90.)    The advisory guidelines call for a fine of $2,000 to

 6   $20,000, under U.S.S.G. § 5E1.2(c)(3).        (Id. ¶ 94.)

 7           The government agrees with the USPO’s calculations as set forth

 8   in the PSR.    The USPO determined that defendant lacks the ability to

 9   pay a fine.    (Id. ¶¶ 82-83.)     The government defers to the USPO with

10   respect to its determination regarding defendant’s ability to pay a

11   fine.

12           The USPO recommended that the Court impose a sentence of two

13   years’ probation with conditions including that defendant complete

14   150 hours of community service and a $100 special assessment.            (Dkt.

15   148.)    The government concurs with the USPO’s recommendation, except

16   that the government recommends a sentence of three years’ probation,

17   rather than two.

18   III. ARGUMENT
19           The government respectfully recommends that the Court impose a

20   sentence of three years’ probation with conditions including 150

21   hours of community service and a special assessment of $100.

22           Defendant has no criminal history and his commission of this

23   felony offense appears as an aberration in his otherwise law-abiding

24   life.    The PSR documents challenges defendant faced as an immigrant

25   to the United States.     (Id. ¶¶ 55-59.)     In a written statement to the

26   USPO, defendant states that he “compromised [his] ethical identity

27   for the sake of money, and it caused emotional turmoil and suffering

28   for all parties involved, including my family who have worked hard”

                                             3
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 6 of 8 Page ID #:524



 1   to provide for and support him.       (Id. ¶ 33.)    Prior to being

 2   indicted, defendant completed his degree from University of

 3   California Los Angeles and began working as a remote medical scribe,

 4   charting physician-patient encounters, for a firm in San Francisco,

 5   California.   (Id. ¶¶ 63-64.)      After he was indicted, defendant

 6   enrolled in medical school at Oakland University Beaumont School of

 7   Medicine.   (Id. ¶¶ 65, 70.) This evidence in extenuation and

 8   mitigation suggests that defendant can be a productive and

 9   contributing member of society without the imposition of a custodial

10   sentence as a specific deterrent or to protect the public.            See

11   18 U.S.C. § 3553(a)(2)(B),(C).

12        Defendant’s sentence must nonetheless reflect the seriousness of

13   the offense, promote respect for the law, and provide just

14   punishment.   Id. § 3553(a)(2)(A).      Here, defendant may have seen his

15   participation in this criminal scheme as merely a means to alleviate

16   the financial pressure he faced as an undergraduate student, but the

17   implications of his actions were far-reaching and serious.            As set

18   forth in the factual basis of his plea agreement, defendant’s conduct

19   permitted foreign nationals to fraudulently enter and remain in the

20   United States.    (Plea Agreement ¶ 9.)      As a result, the nation’s

21   immigration laws and regulations were circumvented and people who may

22   otherwise not have been qualified to enter the United States were

23   permitted entry.    Moreover, defendant’s conduct provided an unfair

24   advantage to applicants with the means to pay brokers and thereby

25   skewed the admissions process to the detriment of applicants who

26   relied on honest effort.      Defendant’s actions, while substantially

27   smaller in scale and culpability than the brokers involved in the

28   scheme, nonetheless helped fuel perception of some members of the

                                             4
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 7 of 8 Page ID #:525



 1   public that the admission process is fundamentally unfair – a

 2   perception that defendant himself appeared to harbor and used to

 3   justify his actions.     (See PSR ¶ 34 (“[Defendant] stated that he saw

 4   these [young, affluent Chinese national students] getting away with

 5   things, and he perceived test cheating as just the way the system was

 6   rigged for those with connections and money.”).)

 7            To reflect the seriousness of defendant’s actions, promote

 8   respect for the law and deter others, and provide just punishment,

 9   the government respectfully recommends that defendant be sentenced to

10   a term of probation for three years with the condition that he

11   complete 150 hours of community service.2        The USPO recommends that

12   defendant’s term of probation be limited to two years.           (Dkt No. 148

13   at 1.)    The government submits that a three-year term is warranted as

14   the mid-point of the applicable advisory guideline range of one to

15   five years.    See U.S.S.G. § 5B1.2(a)(1).       Defendant’s crime and its

16   consequences were serious and a longer term of probation will better

17   ensure that his behavior here is an aberration in his young life.

18   The specific conditions of probation recommended by the USPO are not

19
          2 The government concurs with the terms and conditions
20
     recommended by the USPO in its recommendation to the Court. (Dkt.
21   No. 140 at 1-2.) The government specifically highlights the
     condition that defendant be ordered to perform community service only
22   to reflect the government’s recommendation that 150 hours be the
     minimum amount of community service he must perform. The USPO has
23   concluded that defendant has no immediate ability to pay a fine.
     (PSR ¶ 82.) To ensure a just punishment, and avoid unwarranted
24   sentencing disparities between defendant and his co-defendants, the
     government respectfully requests that defendant be ordered to perform
25   a greater number of hours of community service in that event that no
     fine is imposed.   See U.S.S.G. § 5E1.2(e) (“[T]he court shall
26   consider alternative sanctions in lieu of all or a portion of the
     fine, and must still impose a total combined sanction that is
27   punitive. Although any additional sanction not proscribed by the
     guidelines is permissible, community service is the generally
28   preferable alternative in such instances.”).

                                             5
     Case 2:19-cr-00145-JAK Document 154 Filed 10/24/19 Page 8 of 8 Page ID #:526



 1   onerous and the resources necessary to adequately supervise defendant

 2   will be minimal.3    For those reasons, the government submits that a

 3   three-year term of probation is just punishment for defendant.

 4   IV.   CONCLUSION
 5         For the foregoing reasons, the government respectfully requests

 6   that this Court impose a sentence of: (1) three years’ probation

 7   under the conditions identified by the USPO, including 150 hours of

 8   community service; and (2) a mandatory special assessment of $100.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25         3Defendant admitted occasional recreational marijuana use and a
     single experimental use of ecstasy. (PSR ¶ 69.) Seemingly as a
26   result of these admissions, the USPO recommends that defendant submit
     to drug testing as a condition of probation. (Dkt. No. 148 at 1.)
27   The government defers to the USPO’s recommendation in this regard and
     notes that a requirement for periodic drug testing further supports
28   the government’s request for additional supervision to better ensure
     that defendant’s drug use not escalate.
                                        6
